                                        Case 3:19-md-02913-WHO Document 1038 Filed 10/09/20 Page 1 of 5




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4                                                        Case No. 19-md-02913-WHO (JSC)

                                   5
                                         IN RE JUUL LABS, INC.,                             ORDER REGARDING GOVERNMENT
                                   6                                                        ENTITY PLAINTIFF FACT SHEETS
                                         MARKETING, SALES PRACTICES &
                                   7     PRODUCTS LIABILITY LITIGATION                      Re: Dkt. No. 1016

                                   8

                                   9

                                  10          On October 7, 2020, the Court held a formal discovery hearing on the parties’ disputes

                                  11   over the questions that should be included in the Government Entity and School District Plaintiff

                                  12   Fact Sheets (PFSs). Having heard argument on the matter, the Court rules as follows.
Northern District of California
 United States District Court




                                  13          Plaintiffs’ PFSs provide – with some significant clarifications and a few

                                  14   additions/modifications– the relevant information necessary for the parties and the Court to engage

                                  15   in bellwether selection, but also serve the purposes identified in the Joint Letter. Dkt. No. 1016

                                  16   (purposes of PFSs include “to facilitate settlement negotiations” and “to screen cases in which

                                  17   plaintiffs lack information to support a claim against a defendant”). Much of the information

                                  18   Defendants seek is inappropriate for inclusion in a fact sheet. For example, they ask Plaintiffs to

                                  19   quantify the amount of damages per category suffered, and to allocate such damages among

                                  20   Defendants. Such quantification and allocation is likely not possible until expert reports are

                                  21   prepared. Other questions ask minutia of limited relevance at this stage, for example the name of

                                  22   each school in a district and the number of students per school. Further, this detailed information

                                  23   is likely available online if Defendants actually want it now. On the other hand, some of the

                                  24   information Defendants seek and that Plaintiffs do not appear to include seems relevant, helpful

                                  25   and, with modification, not burdensome.

                                  26          By this Order the Court does not intend to dictate the final form of the fact sheets; instead,

                                  27   it is ordering the parties to begin with Plaintiffs’ PFSs and then make changes in accordance with

                                  28   the Court’s direction given below.
                                        Case 3:19-md-02913-WHO Document 1038 Filed 10/09/20 Page 2 of 5




                                   1        A. Clarifications

                                   2           1. “Reports” “in the ordinary course of business”

                                   3           The primary clarification is that the “reports” maintained “in the ordinary course of

                                   4   business” – as used throughout Plaintiffs’ proposed PFSs – means any existing report, survey,

                                   5   analysis, study, or other document tracking or otherwise providing an overview of the issues

                                   6   (JUUL use/prevention/discipline, other non-JUUL e-cigarette use/prevention/discipline, tobacco

                                   7   use/prevention/discipline, etc.). The information provided and documents produced under

                                   8   Plaintiffs’ PFSs as modified by this Order would necessarily include reports, surveys, analyses,

                                   9   studies, etc., that document the prevalence of JUUL use (and ones discussing the prevalence of the

                                  10   comparator products/substances) as well as the expenditures each plaintiff and any of its

                                  11   subdivisions made to address the use of those products/substances.

                                  12           If these types of documents exist, they are covered by the Plaintiffs’ proposed PFSs and
Northern District of California
 United States District Court




                                  13   should be produced. What is not covered and does not need to be described, located, or produced

                                  14   is, for example, information regarding expenditures made at the school/district/municipal levels

                                  15   that has not been compiled and summarized, evidence regarding records of discipline at the school

                                  16   or district level that has not been compiled and summarized, or emails/other forms of

                                  17   communication that touch upon the relevant issues. In other words, Plaintiffs are not required to

                                  18   compile, sort, and describe or produce underlying records that might show the prevalence of use or

                                  19   expenditures incurred to address these products/substances.

                                  20           That already compiled information is only available or stored via email is not a reason for

                                  21   it not to be produced. The Court expects each Plaintiff to diligently investigate whether it has

                                  22   compiled in any form the information sought. This investigation might involve a district

                                  23   employee asking an appropriate person at each school to provide the district with a

                                  24   document/report that has already compiled information, or a municipality asking an appropriate

                                  25   person at particular city agencies. For example, each Government Entity should gather all reports

                                  26   (as defined above) that they have and can reasonably locate that describe, record, etc. e-cigarette

                                  27   and vaping use and consequent problems/issues.

                                  28   //
                                                                                         2
                                        Case 3:19-md-02913-WHO Document 1038 Filed 10/09/20 Page 3 of 5




                                   1          2. “Citizen”

                                   2          The non-school district Plaintiff PFS uses the term “citizen.” The Court assumes, but does

                                   3   not know, that Plaintiffs are using “citizen” to mean residents within the geographic bounds of the

                                   4   government entity plaintiff and not in a legalistic way. The parties might want to define that term

                                   5   so that the fact sheets are answered consistently by each responding plaintiff.

                                   6      B. Additions/Modifications

                                   7              1. Numbers of people

                                   8          One minor difference between Plaintiffs’ and Defendants’ proposed PFSs is that Plaintiffs

                                   9   call for current student numbers (School PFS Nos. 8-12) or citizens (Government No. 9), whereas

                                  10   Defendants ask for numbers for each year from 2010 to the present. Numbers of

                                  11   students/residents could be important to bellwether selection, and the current number should give

                                  12   the parties a good estimate unless the current numbers are significantly different from past
Northern District of California
 United States District Court




                                  13   numbers. Accordingly, Plaintiffs’ PFSs should add a question that asks whether the number of

                                  14   students in the District or persons within the Government Entity’s jurisdiction has been higher or

                                  15   lower in the past 10 years by a significant percentage (for example, 25%) or whatever percentage

                                  16   would actually be material. If the answer is yes, then the Plaintiff should state when it was higher

                                  17   or lower and by approximately how much.

                                  18              2. Communications between the parties

                                  19          Similarly minor (but given the nature of the parties’ submission the Court has no way of

                                  20   knowing if material), Defendants’ PFSs ask for interactions with Defendants while Plaintiffs ask

                                  21   only if Defendants contacted Plaintiffs. (See e.g., Plaintiffs’ Government No. 16.) There seems to

                                  22   be no reason to limit the question to contacts initiated by defendants as opposed to interactions

                                  23   between the parties, to the extent known as the burden on the plaintiffs appears the same

                                  24   regardless. If a municipality reached out to a Defendant (perhaps to ask for its assistance in

                                  25   combatting underage vaping, for example) that does not seem materially different from

                                  26   Defendants initiating contact with Plaintiffs.

                                  27              3. Government entities representing schools

                                  28          Defendants’ Government Entity PFS includes questions related to school districts similar
                                                                                         3
                                        Case 3:19-md-02913-WHO Document 1038 Filed 10/09/20 Page 4 of 5




                                   1   to those included in the School District fact sheets to the extent the government entity is seeking

                                   2   damages on behalf of the schools. Plaintiffs do not include such questions in their Government

                                   3   PFS. If that omission means that no government entity plaintiff is seeking damages on behalf of

                                   4   school districts then the Government Entity Plaintiffs should make that representation; if some are,

                                   5   then the Court can discern no good reason why these Government Entities should not have to

                                   6   answer at least some of the same questions as the School Districts to the extent they are seeking

                                   7   similar damages.

                                   8              4. Other issues

                                   9          The above may or may not be at issue and there may be other similar issues; the parties’

                                  10   submissions did not really explain the many differences in their questions. The Court nonetheless

                                  11   hopes that this provides the guidance needed to finalize the sheets.

                                  12      C. Dismissals
Northern District of California
 United States District Court




                                  13          As to the dispute over timing and method of dismissal with prejudice for Government

                                  14   Entity and School District Plaintiffs who failed to submit adequate PFSs and who have already

                                  15   been dismissed without prejudice (under the parties’ agreed-to provisions in the Proposed PFS

                                  16   Implementation Order, Dkt. No. 1016-3), Defendants may – consistent with the provisions

                                  17   provided in the Personal Injury PFS Implementation Order – move the Court no earlier than 30

                                  18   days after the dismissal without prejudice to convert identified cases to an Order of Dismissal with

                                  19   prejudice. The inclusion of this provision does not in any way reduce or mitigate Defendants’

                                  20   burden in proving to the Court that a dismissal with prejudice is warranted under whatever statute,

                                  21   rule or caselaw Defendants bring their motion.

                                  22                                             CONCLUSION

                                  23          The parties are ordered to meet and confer by video and submit revised fact sheets on or

                                  24   before October 16, 2020. As explained above, the parties shall start with Plaintiffs’ PFSs and then

                                  25   modify from there. To the extent there are still questions to which the parties cannot agree after

                                  26   exhausting all good faith efforts, by that same date the parties shall submit the agreed-to PFSs

                                  27   together with a submission that identifies each and every point of disagreement in an accessible

                                  28   format. The Court will not hold a hearing so the submission must address each remaining dispute
                                                                                         4
                                        Case 3:19-md-02913-WHO Document 1038 Filed 10/09/20 Page 5 of 5




                                   1   in sufficient detail for the Court to resolve. The Court is not inviting such a submission; instead, it

                                   2   is its hope that this Order can help the parties come to resolution.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 9, 2020

                                   5

                                   6
                                                                                                     JACQUELINE SCOTT CORLEY
                                   7                                                                 United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
